Citation Nr: 1214966	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  09-42 039A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for disorders of the spine, neck, feet, legs, arms, and hands.  

2.  Entitlement to service connection for disorders of the spine, neck, feet, legs, arms, and hands.  


REPRESENTATION

Appellant represented by:	Heather Vanhoose, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to September 1975.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the RO.  

In March 2012, during the course of the appeal, the Veteran had a hearing at the RO before the undersigned.  

The issue of entitlement to service connection for disorders of the spine, neck, feet, legs, arms, and hands is addressed in the REMAND portion of the decision below and is REMANDED to the RO.


FINDINGS OF FACT

1.  In February 2004, the Board denied service connection for disorders of the spine, neck, feet, legs, arms, and hands, claimed as degenerative joint disease of those joints.  

2.  With respect to the Veteran's spine, evidence associated with the record since the Board's February 2004 decision is neither cumulative nor redundant and, by itself or in connection with evidence previously assembled, relates to an unestablished fact or raises a reasonable possibility of substantiating the claims of entitlement to service connection for disorders of the Veteran's spine, neck, feet, legs, arms, and hands. 


CONCLUSION OF LAW

New and material evidence has been submitted to reopen the Veteran's claim of entitlement to service connection for disorders of the spine, neck, feet, legs, arms, and hands.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of the issues of entitlement to service connection for disorders of the spine, neck, feet, arms, hands, and legs.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  In this case, the Board finds that VA has met that duty.

A review of the record discloses that this is not the Veteran's first claim of entitlement to service connection disorders of the spine, neck, feet, arms, hands, and legs.  That claim was initially denied by the Board in February 2004.  The Veteran has since filed an application to reopen his claim of entitlement to service connection for disorders of the spine, neck, feet, arms, hands, and legs.  

Following the receipt of the Veteran's application, VA notified him of the information and evidence necessary to substantiate and complete his claim, including the evidence to be provided by him, and notice of the evidence VA would attempt to obtain.  VA informed him of the criteria for service connection and set forth the criteria, generally, for rating service-connected disabilities and for assigning effective dates, should service connection be granted.  VA also informed him of the bases for the prior denials and advised him of the evidence necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In developing this case, VA has obtained or ensured the presence of the Veteran's service treatment and personnel records; records and reports reflecting his treatment by private health care providers from December 1975 through July 2010, including, but not limited, to statements from F. D. M., Jr., M.D., W. D. W., III, M.D., P. M. V., P.A., and P. S., M.D.; records reflecting the Veteran's VA treatment from April 2001 through November 2008; the Veteran's Social Security records; a January 2007 statement from a former fellow serviceman; the report of an October 2003 VA examination; and the transcript of the Veteran's March 2012 video conference before the undersigned.  

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support any of his claims; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to determine whether or not new and material evidence has been received to reopen claims of entitlement to service connection for disorders of the spine, neck, feet, arms, hands, and legs.


Analysis

Service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

For certain disabilities, such as arthritis (degenerative joint disease) and organic neurologic disorders, service connection may be presumed when such disabilities are shown to a degree of 10 percent or more within one year of the Veteran's separation from active duty.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Such a presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  

The foregoing law and regulations notwithstanding, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

In February 2004, when the Board denied the Veteran's claim of entitlement to service connection for disorders of the spine, neck, feet, arms, hands, and legs, the evidence on file consisted of the Veteran's service treatment and personnel records; records reflecting his VA treatment from April 2001 through October 2002; records and reports reflecting his treatment by private health care providers from December 1975 through June 2002; and the report of his October 2003 VA examination.  The Veteran's service treatment records showed that he entered service without any complaints or clinical findings of disorders of the spine, neck, feet, arms, hands, or legs.  In service, there were no complaints or clinical findings of disorders of the neck, arms, hands, or feet.  In service in August 1974, he was treated for a mild back sprain, and in February 1975, he was treated for right knee numbness and mild, mild low back pain.  However, neither a chronic, identifiable back disorder nor a chronic, identifiable right knee disorder were reported.  Indeed, during the Veteran's August 1975 service separation examination, he reported that he was in good health, and his neck, feet, spine, upper extremities, and lower extremities were found to be normal.  

Subsequent to service, medical reports show that the Veteran was involved in automobile accidents in December 1975, April 1979, and in June 1986.  Following the June 1986 accident, he wore a neck collar.  There was also evidence that the Veteran complained of low back pain related to a lifting injury in April 1979 and to a work-related injury in October 1983.  

The report of the January 2003 VA examination showed that in March 2001, radiographic studies confirmed the presence of spondylosis in the Veteran's cervical spine, degenerative changes in the dorsal spine, and degenerative disc disease in the lumbar spine.  The examiner found those changes inconsistent with a diagnosis of rheumatoid arthritis and stated that there was no reason to believe that it was at all likely that the back pain reported in the service degenerated into the present process.  Rather, he stated that it was much more likely process of degeneration with, after the Veteran's civilian life, including automobile accident and back pain at work in 1983 and subsequently.  On further examination, the VA examiner found that the Veteran had complaints of right knee pain and bilateral pes planus.  The examiner opined that there was no reason to relate complaints in the service to the present condition of the right knee nor of the left foot. 

In sum, the Board's review of the evidence showed that the Veteran sustained failed to show the onset of degenerative joint disease during the Veteran's active service, or within one year of discharge from service.  Additionally, there was no nexus between any findings of the spine, neck, feet, legs, arms, and hands, to include degenerative joint disease, and his military service.  Absent such findings, service connection was denied.  As noted above, that decision became final.

Generally, a claim which has been denied by the Board may not thereafter be reopened and allowed, and a claim based upon the same factual basis may not be considered.  38 U.S.C.A. § 7105.  The exception to this rule is 38 U.S.C.A. § 5108 which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA shall reopen the claim and review the former disposition of the claim.

When a veteran seeks to reopen a final decision based on new and material evidence, the Board must first determine whether the Veteran has, in fact, presented new and material evidence under 38 C.F.R. § 3.156.  Evidence offered by a claimant to reopen a claim is presumed credible for the limited purpose of ascertaining its materiality.  Justus v. Principi 3 Vet. App. 510, 512 (1992).  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156. 

Evidence added to the record since the Board's February 2004 decision includes records reflecting the Veteran's VA treatment from April 2002 through November 2008, records and reports reflecting additional treatment from June 2003 through July 2010, by private health care providers such as F. D. M., Jr., M.D., W. D. W., III, M.D., P. M. V., P.A., and P. S., M.D; the Veteran's Social Security records; and the transcript of his hearing before the undersigned.  

The private health care providers have opined that the Veteran has a thoracolumbar spine disorder which was first manifested by his back pain in service.  In January and July 2010, Dr. S. also suggested that the Veteran's leg pain was related to his military service.  In addition, the Veteran provided testimony clarifying the injuries he sustained in service.  He noted that he had first been injured during parachute training in service.  He suggested that injuries sustained during such training caused injuries to multiple areas of the body and that in addition to his back and legs, he had injured his neck, arms, hands, and feet.  He testified that following those injuries, he received immediate medical treatment.  

Such evidence is new in the sense that it has not previously been before the VA.  It is also material in that it tends to fill the deficits which existed at the time of the prior denial.  With respect to the back and legs, it provides evidence of a nexus to service.  With respect to the neck, arms, hands, and feet, it provides evidence of an associated inservice injury.  As noted above, such evidence is presumed credible for the limited purpose of ascertaining its materiality.  Justus.  When considered with the evidence previously of record, the additional evidence raises a reasonable possibility of substantiating the claim of entitlement to service connection for disorders of the spine, neck, feet, legs, arms, and hands.  Therefore, it is sufficient to reopen the claim; and to that extent, the appeal is granted.


ORDER

New and material evidence having been presented, the request to reopen the claim of entitlement to service connection for disorders of the spine, neck, feet, legs, arms, and hands is granted.


REMAND

In light of the foregoing decision, the VA may proceed to evaluate the merits of the Veteran's claim but only after insuring that the duty to assist the Veteran in the development of his claim has been fulfilled.  In addition, it would be procedurally premature for the Board to consider the merits of the appeal prior to the RO, as such action could result in prejudice to the Veteran's claim.  

During the March 2012 hearing, the Veteran testified that he had been injured during parachute training and had received immediate treatment for multiple injuries.  His service personnel records show that he participated in parachute training from February 2, 1973 to March 2, 1973.  However, records reflecting his treatment for a parachute training related injury have not been associated with the Veteran's claims file.  

In addition, to injuries sustained during parachute training, the Veteran testified that he had injured his back while stationed in Germany.  He stated that the injury had occurred while lifting heavy objects in association with his duties as a cook.  He stated that following the injury, a doctor had given him one month excuse from work.  The Veteran's service personnel records show that he was stationed in Germany from August 1974 to August 1975.  However, records reflecting the Veteran's treatment for the noted lifting injury or any subsequent work excuses have not been associated with the claims folder.  

At his video conference hearing, the Veteran also reported that after service from 1975 to 1978, he was treated by a Dr. Ross and that after 1978, he received treatment at the Richmond Memorial Hospital.  He testified that Dr. Ross had passed away and he had experienced difficulty obtaining records of that treatment from any physicians who may have assumed his practice.  In any event, VA has not made a request for Dr. Ross' records or to the Richmond Memorial Hospital.  

Private medical records show that on December 25, 1975, the Veteran was involved in an automobile accident.  He was taken to Moore Memorial Hospital, where he was unconscious on arrival.  A workup revealed a blood alcohol level of .143 percent.  On April 30, 1979, the Veteran was, again, involved in an automobile accident.  The associated medical record suggests that he was intoxicated.  Neither the treatment records from Moore Memorial Hospital nor any associated police reports have been requested for association with the claims folder.  Such records could well be relevant to the Veteran's claims, as they could further delineate the extent of the Veteran's injuries, his medical history, and the presence of any records from first responders, such as ambulance crews.  

In May 1986, the Veteran was admitted to RMH for complaints of pain in his back and both of his shoulders.  The available treatment records suggest a diagnosis of traumatic mysositis of the left shoulder.  However, the treatment records from RMH have not been associated with the claims folder.

Private medical records show that on June 20, 1986, the Veteran was involved in an out of town automobile accident.  He complained of aching shoulders and wore a neck collar.  The records suggest that he received hospital treatment, including X-rays.  However, the hospital records associated with that accident are not contained in the claims folder.  

During the Veteran's video conference, his representative noted that during an October 2003 VA examination, the examiner had not rendered an opinion as to whether the Veteran had arm and hand disorders related to service.  The Veteran's representative also stated that she would be submitting the report of an independent medical examination of the Veteran.  To date, that report has not been associated with the claims folder.  

In light of the foregoing, the Board finds that there may be additional evidence outstanding which could well be relevant to the Veteran's appeal.  Therefore, 
additional development of the record is warranted prior to further appellate consideration.  Accordingly, the case is REMANDED to the RO for the following actions:

1.  Through official channels, make another request for the Veteran's service treatment records, including, but not limited to, those associated with an injury sustained during parachute training from February 2, 1973 to March 2, 1973, as well as a 30 day work excuse or physical profile, while stationed in Germany from August 1974 to August 1975.  A failure to respond or a negative reply to any request must be noted in writing and associated with the claims folder.  

Efforts to obtain such records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2).

2.  Request that the Veteran provide the full name and last known address for Dr. Ross, the health care provider who treated him from 1975 to 1978.  Then, request copies of those records directly from Dr. Ross.  Such records should include, but are not limited to, daily clinical records, discharge summaries, consultation reports, X-ray reports, laboratory studies, doctor's notes, nurse's notes, and prescription records.  

A failure to respond or a negative reply to any request must be noted in writing and associated with the claims folder.  

If Dr. Ross is affiliated with an agency or department of the federal government, efforts to obtain such records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2).

If Dr. Ross is not affiliated with an agency or department of the federal government, and the requested records are unavailable, notify the Veteran and his representative in accordance with the provisions of 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(e).

3.  Request records reflecting the Veteran's treatment at Moore Memorial Hospital (Regional Medical Center), on December 25, 1975, following an automobile accident.  This should include, but is not limited to, the reports of any first responders, such as ambulance crew, as well as daily clinical records, discharge summaries, consultation reports, X-ray reports, laboratory studies, doctor's notes, nurse's notes, and prescription records.  A failure to respond or a negative reply to any request must be noted in writing and associated with the claims folder.  

If the requested records are unavailable, notify the Veteran and his representative in accordance with the provisions of 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(e).

4.  Through official channels, such as the State Division of Motor Vehicles, request copies of the police report associated with the Veteran's automobile accident on December 25, 1975.  A failure to respond or a negative reply to any request must be noted in writing and associated with the claims folder.  

If the requested records are unavailable, notify the Veteran and his representative in accordance with the provisions of 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(e).

5.  Request that the Veteran provide the name and address of the hospital where he was treated following a June 20, 1986 automobile accident.  Then request the associated treatment records directly from the identified  hospital so identified.  Such records should include, but are not limited to, daily clinical records, discharge summaries, consultation reports, X-ray reports, laboratory studies, doctor's notes, nurse's notes, and prescription records.  

A failure to respond or a negative reply to any request must be noted in writing and associated with the claims folder.  

If the hospital is affiliated with the federal government, efforts to obtain such records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2).

If hospital is not affiliated with the federal government, and the requested records are unavailable, notify the Veteran and his representative in accordance with the provisions of 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(e).

6.  Request that the Veteran or his representative submit the report of an independent medical examination of the Veteran identified by the representative at the Veteran's March 2012 video conference.  

7.  When the actions requested in the above paragraphs have been completed, schedule the Veteran for an orthopedic examination to determine the nature and etiology of any disorder of the spine, neck, feet, legs, arms, and/or hands found to be present.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

If a disorder of the spine, neck, feet, legs, arms, and/or hands is diagnosed, the examiner identify and explain the elements supporting each diagnosis.  The examiner must also render an opinion as to whether it is at least as likely as not (at least a 50/50 chance) that the disorder of the spine, neck, feet, legs, arms, and/or hands is the result of disease or injury incurred in or aggravated by service, including, but not limited to, his low back pain and sprain on August 26, 1974, his right knee pain on February 24, 1975, and his low back pain on February 27 and 28, 1975.  In so doing, the examiner must explain why and how he or she reached that opinion.  

The Veteran is advised that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. § 3.655 (2011). 

8.  Thereafter, the RO should undertake any other indicated development.  The RO should then readjudicate the issue of entitlement to service connection for disorders of the spine, neck, feet, legs, arms, and hands.  

If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


